Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Final Office action in response to communications received on 09/12/2022.  Claims 1-11, 30, 33-36, 41-44, 46, 48, 49, 53, 58, 59, 63, 64, and 66-69 are currently pending and addressed below. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-11, 30, 33-36, 41-44, 46, 48-49, 53, 58-59, 63-64, and 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. 10,722,359) in view of Quill et al. (U.S. 8,986,371).
Regarding claims 1, 30, 33, 46, 48, and 53 Patel et al. discloses a system for treating a diseased native valve in a patient, the system comprising: a frame structure (41, Fig. 9) having an unexpanded configuration and an expanded configuration (col. 19, lines 43-62); and an anchor (10 and 20, Fig. 8) comprising a spiral shape (10) wherein the frame structure (41) is configured to be actuated from the unexpanded configuration to the expanded configuration within the anchor; and adjacent a native valve in a patient (col. 19, lines 56-62), and wherein spiral is configured to circumscribe chordae of the native valve to anchor the frame structure (41) to the native valve (col. 13, lines 38-43).
Patel et al. does not disclose that the spiral shape is a flat spiral shape, wherein the flat spiral shape comprises more than one loop positioned within a single plane that is perpendicular to a central longitudinal axis of the anchor (claim 1) wherein the more than one loop extends through about 540 degrees of rotation (claim 30), wherein the more than one loop spirals radially outward from a central point (claim 33), wherein the anchor comprises a wire (claim 46), wherein the anchor comprises a band (claim 48), and wherein the anchor comprises a tapered band (claim 53). Quill et al. discloses a device for gathering chordae tendineae analogous to that of Patel et al. The device of Quill et al. comprises a structure (204 and 206, Fig. 4) for capturing the chordae tendineae that is a flat spiral shape (Fig. 4), wherein the flat spiral shape comprises two loops (204 and 206) positioned within a single plane that is perpendicular to a central longitudinal axis of the anchor (260, Fig. 5; claim 1). Additionally, Quill et al. discloses that the two loops (204 and 206) of the flat spiral shape each extend about 360 degrees of rotation (Fig. 4), and therefore the two loops combined extend to about 720 degrees and therefore extend through about 540 degrees of rotation (claim 30), and that the two loops (204 and 206) spiral radially outward from a central point (center of 260; Fig. 5; claim 33). Furthermore, the anchor of Quill et al. could be in the form of a wire (col. 7, lines 44-46; claim 46) or could be interpreted as a band as it is in the form of a thin, flat strip of material (Fig. 4; claim 48). Additionally, this band could be considered a tapered band, as the ends of the anchor are rounded (Fig. 4, col. 7, lines 44-46), and therefore the width of the band tapers at the tips (claim 53).
Quill et al. discloses that having flat spiral structure as disclosed wherein segments of the spiral circumferentially overlap one another allows for deflection resulting in the formation of gaps which serve as pathways for forced gathering of chordae tendineae (col. 8, lines 8-32). This would reduce the risk of damage to the chordae tendineae as the additional gaps allow for the passage of the chordae tendineae without forcing them to rub against hard surfaces with force. It would have been obvious to one skilled in the art at the time of filing to have replaced the spiral structure for gathering chordae tendineae of Patel et al. with that of Quill et al. in order to allow for the formation of pathways for forced gathering of chordae tendineae and to reduce potential damage to the chordae tendineae.
Regarding claim 5, the present combined citation discloses the system of claim 1. Additionally, Patel et al. discloses that the anchor (10 and 20) comprises a delivery configuration (Fig. 6), wherein at least a portion of the anchor (10 and 20) is in a delivery device and that portion is generally straightened, and a deployed configuration (Fig. 8), wherein the anchor (10 and 20) is fully out of the delivery device and maintains a spiral shape.
Regarding claim 6, the present combined citation discloses the system of claim 5. Additionally, Patel et al. discloses that the anchor (10 and 20) comprises spiral shape, which according to the present combined citation is a flat spiral shape, in the deployed configuration (Fig. 8).
Regarding claim 7, the present combined citation discloses the system of claim 5. Additionally, Patel et al. discloses that the anchor (10 and 20) comprises an elongated shape in the delivery configuration (Fig. 6).
Regarding claim 8, the present combined citation discloses the system of claim 5. Additionally, Patel et al. discloses the anchor (10 and 20) is configured to be actuated from the delivery configuration (Fig. 6) to the deployed configuration (Fig, 8) adjacent to the native valve (Figs. 6-8).
Regarding claims 9-11, the present combined citation discloses the system of claim 8. Patel et al. does not disclose that the anchor comprises one or more locking mechanisms configured to maintain the anchor in the deployed configuration (claim 9), that the one or more locking mechanisms comprise a frictional band, a polymer coating, or one or more key and one or more key hole features (claim 10), or that the one or more locking mechanisms comprise a first feature disposed on a first loop of the anchor and a correspondingly-shaped second feature disposed on a second loop of the anchor, the first and second features configured to nest with one another when the anchor is in the deployed configuration (claim 11) in the embodiment of the present citation. A different embodiment (Fig. 18) taught by Patel et al. does disclose an anchor (610) which comprises one or more locking mechanisms (618 and 622) configured to maintain the anchor in the deployed configuration (col. 28, lines 16-20; claim 9). This locking mechanism comprises one or more key (622) and one or more key hole (618) features (claim 10), and comprises a first feature (618) disposed on a first loop of the anchor (610) and a correspondingly-shaped second feature (622) disposed on a second loop of the anchor (610), the first (618) and second (622) features configured to nest with one another when the anchor (610) is in the deployed configuration (Fig. 18; claim 11). This helps to improve retention forces between the anchor and the frame structure by preventing relative motion between locking mechanisms on adjacent coils and by preventing the anchor from unwinding (col. 28, lines 11-24). 
It would have been obvious to one skilled in the art at the time of filing to have modified the embodiment of the present citation of Patel et al. in view of Quill et al. with the embodiment of Fig. 18 of Patel et al. by incorporating one or more locking mechanisms configured to maintain the anchor in the deployed configuration which comprises one or more key and one or more key hole features, and which comprise a first feature disposed on a first loop of the anchor and a correspondingly-shaped second feature disposed on a second loop of the anchor, the first and second features configured to nest with one another when the anchor is in the deployed configuration in order to improve retention forces between the anchor and the frame structure. This would result in the system of claim 1 wherein the anchor comprises one or more locking mechanisms configured to maintain the anchor in the deployed configuration (claim 9), which comprises one or more key and one or more key hole features (claim 10), and which comprises a first feature disposed on a first loop of the anchor and a correspondingly-shaped second feature disposed on a second loop of the anchor, the first and second features configured to nest with one another when the anchor is in the deployed configuration (claim 11).
Regarding claim 34, the present combined citation discloses the system of claim 1. Additionally, Patel et al. discloses that the anchor (10 and 20) comprises a super-elastic material (col. 13, lines 11-15).
Regarding claim 35, the present combined citation discloses the system of claim 34. Additionally, Patel et al. also discloses an alternative embodiment for the system which contains all the same features (col. 20, lines 6-10; col. 28, lines 26-30) and therefore would also include all the same limitations of the system of claim 34, wherein the anchor of this embodiment comprises Nitinol (col. 30, lines 37-38).
Regarding claim 36, the present combined citation discloses the system of claim 1. Additionally, Patel et al. discloses that the frame structure (41) comprises an expandable stent (Fig. 9; col. 19, lines 56-65).
Regarding claims 41-42 as best understood, the present combined citation discloses the system of claim 1. Patel et al. does not disclose that the free end comprises an atraumatic tip (claim 41) or that the free end comprises a ball tip (claim 42) in the embodiment of the present citation. A different embodiment (Fig. 24) taught by Patel et al. does disclose that the free end comprises an atraumatic ball tip (812). Patel et al. discloses that such a tip can help enable easier and more convenient navigation and prevent exposure of any sharp edges (col. 35, lines 60-64 and col. 36, lines 6-7). It would have been obvious to one skilled in the art at the time of filing to have modified the device of the present combined citation of Patel et al. in view of Quill et al. further with the teachings of Patel et al. by adding an atraumatic ball tip to the free end of the anchor to enable easier and more convenient navigation and prevent exposure of any sharp edges.
Regarding claim 43, the present combined citation discloses the system of claim 1. Patel et al. does not disclose that the free end is configured for piercing tissue in the embodiment of the present citation. A different embodiment (Fig. 14) taught by Patel et al. does disclose that the free end is configured for piercing tissue (col. 25, lines 40-46), which prevents the anchor from unwinding and improves retention force between the anchor and the frame (col. 25, line 64 – col. 26, line 3). It would have been obvious to one skilled in the art at the time of filing to have modified the system of the present citation of Patel et al. in view of Quill et al. with the embodiment of Patel et al. of Fig. 14 by incorporating a free end which is configured for piercing tissue in order to improve retention force between the anchor and the frame. 
Regarding claim 44 as best understood, the present combined citation discloses the system of claim 1. Additionally, according to the present combined citation, the entire anchor is bent in a spiral shape, and therefore the free end of the anchor is also bent distally.
Regarding claim 49, the present combined citation discloses the system of claim 1.  Additionally, according to the present combined citation, the anchor is in the form of a spiral surrounding the frame structure (41) of Patel et al. and therefore comprises at least one lumen disposed therein for the placement of the frame structure (41; Fig. 9).
Regarding claim 58, the present combined citation discloses the system of claim 53.  Additionally, Patel et al. discloses an alternative embodiment for the system (Fig. 19) which contains all the same features (col. 20, lines 6-10; col. 28, lines 26-30) and therefore would also include all the same limitations of the present embodiment of Patel et al. In this embodiment, a portion of the anchor, which according to the present combined citation is a tapered band, comprises a support structure (1160, Fig. 22) and a semi-permeable material (1170; col. 30, lines 48-63).
Regarding claim 59, the present combined citation discloses the system of claim 58.  Additionally, Patel et al. discloses that the semi-permeable material (1170) comprises a polymeric material (col. 30, lines 48-63).
Regarding claim 63, the present combined citation discloses the system of claim 1.  Additionally, Patel et al. discloses that the unexpanded configuration is sized and dimensioned for percutaneous insertion (col. 16, lines 49-65) and the expanded configuration is sized and dimensioned for implantation in the native valve of the patient (Fig. 9).
Regarding claim 64, the present combined citation discloses the system of claim 1.  Additionally, Patel et al. discloses that the frame structure (41) comprises a first and second opposite ends, the first end extending above a native valve and the second end extending below the native valve when the frame structure (41) is anchored to the native valve (Fig. 9).
Regarding claim 66, the present combined citation discloses the system of claim 1.  Additionally, Patel et al. discloses that the system further comprises a valve segment (42) within the frame structure (41) comprising a biocompatible one-way valve (Fig. 9), which is biocompatible as it functions with and is compatible with the biological function and blood flow of the heart.
Regarding claim 67, the present combined citation discloses the system of claim 66.  Additionally, Patel et al. discloses that at least a portion of the valve segment (42) is positioned within at least a portion of the frame structure (41; Fig. 9).
Regarding claim 68, the present combined citation discloses the system of claim 66.  Additionally, Patel et al. discloses that the valve segment (42) comprises at least one leaflet having an inner layer (as shown in Fig. B, derived from Fig. 9) and an outer layer (as shown in Fig. B), and wherein the frame structure (41) is attached to the outer layer (as shown in Fig. B) at one or more ends of the frame structure (41).

    PNG
    media_image1.png
    370
    546
    media_image1.png
    Greyscale

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Haivatov et al. (U.S. 2018/0206982) in view of Quill et al. (U.S. 8,986,371).
Regarding claim 1, Haivatov et al. discloses a system for treating a diseased native valve in a patient, the system comprising: a frame structure (10, Fig. 4a) having an unexpanded configuration and an expanded configuration (paragraph 0078); and an anchor (60) comprising a ring shape wherein the frame structure (10) is configured to be actuated from the unexpanded configuration to the expanded configuration within the anchor and adjacent a native valve in a patient (paragraph 0082), and wherein ring is configured to circumscribe chordae of the native valve to anchor the frame structure (10) to the native valve (paragraph 0082, Fig. 4a).
Haivatov et al. does not disclose that the ring shape is a flat spiral shape, wherein the flat spiral shape comprises more than one loop positioned within a single plane that is perpendicular to a central longitudinal axis of the anchor. Quill et al. discloses a device for gathering chordae tendineae analogous to that of Haivatov et al. The device of Quill et al. comprises a structure (204 and 206, Fig. 4) for capturing the chordae tendineae that is a flat spiral shape (Fig. 4), wherein the flat spiral shape comprises two loops (204 and 206) positioned within a single plane that is perpendicular to a central longitudinal axis of the anchor (260, Fig. 5). Quill et al. discloses that having a flat spiral structure with extending arms helps to capture and gather the chordae tendineae, which tensions the chordae tendineae and provides additional support for the prosthetic valve (col. 11, lines 30-44).
It would have been obvious to one skilled in the art at the time of filing to have modified the structure for gathering chordae tendineae of Haivatov et al. by adding the flat spiral structures for gathering chordae tendineae of Quill et al. in order to increase the tensioning of the chordae tendineae and provide additional support to the prosthetic valve.
Regarding claim 2, the present combined citation discloses the system of claim 1. Additionally, Haivatov et al. discloses that anchor (60) is configured to be fully advanced from an atrial side of the native valve into a ventricle of the heart as the anchor could be delivered to the ventricle via the atrium, and therefore is fully capable of performing this intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). Regarding the limitation that the anchor be configured to be fully advanced from an atrial side of the native valve into a ventricle of the heart, these limitations do not further define the structure, but merely set forth the intended use of the anchor. Intended use need not be given further due consideration in determining patentability of an apparatus.  
Regarding claim 3, the present combined citation discloses the system of claim 2. Additionally, Haivatov et al. discloses that at least a portion of the anchor (60) is configured to reside within a subvalvular plane of the heart when it anchors the frame (10) structure to the native valve (Fig. 4a).
Regarding claim 4, the present combined citation discloses the system of claim 3. Additionally, Haivatov et al. discloses that the anchor (60) is configured to reside entirely within the subvalvular plane of the heart when it anchors the frame structure (10) to the native valve (Fig. 4a).

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the clip of Quill et all. Does not function as an anchor for a valve structure, and therefore would not be used to replace the docking device of Patel et al. as the resultant device would not be capable of securing a prosthetic valve.  The Examiner respectfully disagrees.  The proposed modification of Patel et al. with Quill et al. is not replacing the entire docking structure of Patel with the clip of Quill, but instead is changing the cylindrical spiral structure of the portion of the anchor of Patel which functions to gather the chordae tendineae to a flat structure as taught by Quill.  
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the flattening of the wire would result in reducing any undesired deviation of the legs of the spiral (see Rothstein et al. 2009/0222026 (paragraph 41) which is referred to in the Quill reference).  A flattened wire would have been one of the configurations known by one skilled in the art.  

Additionally, the Applicant argues that the combination of Haivatov et al. in view of Quill et all, would not meet all the limitations of Claim 1 as the frame structure would not be configured to be expanded within the flat spiral anchor, and instead would be expanded within the ring of Haivatov.  Again, the Examiner respectfully disagrees.  In the proposed combination, the structure for gathering chordae tendineae of Haivatov, which is the ring, is replaced with the flat spiral anchor.  As such, the frame would still be expanded within the flat spiral.  As stated above,  in response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the flattening of the wire would result in reducing any undesired deviation of the legs of the spiral (see Rothstein et al. 2009/0222026 (paragraph 41) which is referred to in the Quill reference).  A flattened wire would have been one of the configurations known by one skilled in the art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774